Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10613586 B2 and U.S. Patent No. 11086364 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant applicant is fully disclosed in the Patent and is broader statement of the invention for which the Patent was granted.



Claim limitations of the instant application
Claim of US Patent 10613586 B2
Claim of US Patent
11086364 B2

1. A display device attachable to an electronic device, wherein the electronic device includes a housing,  wherein the housing includes a first display portion and a second display portion, wherein the first display portion is positioned on a first surface including an upper surface of the housing, wherein the second display portion is positioned on a second surface including a first side surface of the housing,  wherein the display device includes a support portion, a connection portion, and a third display portion, wherein the third display portion is positioned on a third surface of the support portion, wherein the connection portion has a function of connecting with the housing and a function of reversibly changing relative positions of the support portion and the housing  between a first configuration and a second configuration, wherein the first configuration is a configuration in which the support portion covers the first display portion such that the second display portion is visible, and wherein the second configuration is a configuration in which the support portion and the housing are opened such that the first display portion, the second display portion, and the  third display portion are visible.
 1. A display device attachable to an electronic device, wherein the electronic device includes a housing, wherein the housing includes a first display portion and a second display 
portion, wherein the first display portion is positioned on an upper surface of the housing, wherein the second display portion is positioned on a first side surface of the housing, wherein the display device includes a support portion, a connection portion, and a third display portion, wherein the third display portion is positioned on a first region of the support portion, wherein the connection portion is positioned on a first end portion of the display device, wherein the connection portion is configured to connect to a region of the housing and reversibly change relative positions of the support portion and the housing between a first configuration and a second configuration, wherein the support portion has a second region which transmits visible light and is positioned adjacent to a second end portion opposite to the first end portion of the display device, wherein, in the first configuration, the second region of the support portion covers the first side surface of the housing such that the second display portion is visible through the second region of the support portion, wherein, in the first configuration, the third display portion is positioned between the first display portion and the first region of the support portion, and wherein, in the second configuration, the support portion does not cover the first display portion and the second display portion such that the first display portion, the second display portion, and the third display portion are visible.
1. 1. A display device attachable to an electronic device, wherein the electronic device includes a housing, wherein the housing includes a first display portion and a second display portion, wherein the first display portion is positioned on an upper surface of the housing, wherein the second display portion is positioned on a first side surface of the housing, wherein the second display portion has a curved surface, wherein the display device includes a support portion, a connection portion, and a third display portion, wherein the third display portion is positioned on a first surface of the support portion, wherein the connection portion is attachable to and detachable from a second side surface of the housing, wherein relative positions of the support portion and the housing have a first configuration and a second configuration, wherein, in the first configuration, the support portion covers the first display portion such that the curved surface of the second display portion is visible, and wherein, in the second configuration, the third display portion has an angle with respect to the first display portion such that the first display portion, the second display portion, and the third display portion are visible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated by KIM et al (US Pub No. 2016/0026381 A1 and KIM hereinafter)
Regarding Claim 1, KIM discloses a display device attachable to an electronic device, wherein the electronic device (200, figs. 2A-2C) includes a housing (201a),
wherein the housing includes a first display portion (251a) and a second display portion (251d), wherein the first display portion is positioned on a first surface including an upper surface of the housing (fig. 2C),
wherein the second display portion is positioned on a second surface including a first side surface of the housing (fig. 2C),
wherein the display device includes a support portion (201b), a connection portion (202), and a third display portion (251b),
wherein the third display portion is positioned on a third surface of the support portion (fig. 2c), wherein the connection portion is positioned on a first end portion of the display device (fig. 2B), wherein the connection portion  is configured to connect to the housing and  reversibly change relative positions of the support portion and the housing between a first configuration (fig. 2B) and a second configuration (fig. 2C), 
wherein, in the first configuration, the support portion covers the first display portion such that the second display portion is visible (fig.2B), wherein, in the first configuration, the third display portion is positioned between the first display portion and the support portion (fig. 2B), and wherein, in the second configuration  the support portion and the housing are opened such that the first display portion, the second display portion, and the third display portion are visible (fig. 2C).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841